Name: Commission Regulation (EEC) No 3812/89 of 19 December 1989 correcting Regulation (EEC) No 3719/89 fixing the rates of the refunds applicable to eggs and eggs yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 /16 Official Journal of the European Communities 20. 12. 89 COMMISSION REGULATION (EEC) No 3812/89 of 19 December 1989 correcting Regulation (EEC) No 3719/89 fixing the rates of the refunds applicable to eggs and eggs yolks exported in the form of goods not covered by Annex II to the Treaty whereas the Regulation in question should be corrected accordingly, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1834/89 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas the rates of the refunds applicable from 13 December 1989 to eggs and eggs yolks exported in the form of goods not covered by Annex II to the Treaty were fixed by Commission Regulation (EEC) No 3719/89 (3) ; Whereas a check has shown that the amounts in the Annex thereto do not correspond to the measures submitted for an opinion to the Management Committee ; HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3719/89 under CN code ex 0408 99 10 , '25,00' is replaced by '20,00'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 49 . (2) OJ No L 128 , 11 . 5 . 1989, p . 29 . P) OJ No L 363, 13 . 12. 1989, p . 22.